The Court of Errors held that the wager was illegal, but that no action lay by the loser to recover back his deposit from the stakeholder, all parties being in pari delicto, though the loser had given the stakeholder notice not to pay the money to the winner; and accordingly reversed the judgment.
££§= A question was raised as to the suit being brought by the proper party, the stakeholder having received the money from an agent, and knowing nothing of the principal. But the Court of Errors held, that if the action could be sustained, it was well enough brought by the principal, on whose account the wager had been deposited.